                                  E-FILED
                            EXHIBIT 1
Tuesday, 03 September, 2019 04:33:40 PM
             Clerk, U.S. District Court, ILCD
Offender              Institution          Living Unit           End Date                     Placement Reason      Modified By            Modified On
B55397 GADDY,THOMAS   DISCHARGE            DIS:DIS:00:00:00                                   DISCHARGE             IDOC Service Admin #            3/20/2018 9:26
B55397 GADDY,THOMAS   SUPERVISED RELEASE   PAR:001:00:00:00                 2/28/2018 13:57   PAROLE                IDOC Service Admin #            3/20/2018 9:26
B55397 GADDY,THOMAS   PONTIAC              PON:PON:H:01:16:L1               7/12/2017 10:06   ROUTINE               IDOC Service Admin #          7/12/2017 10:33
B55397 GADDY,THOMAS   PONTIAC              PON:PON:0U:0U:0U                 7/10/2017 14:52   ADMIT                 IDOC Service Admin #          7/10/2017 14:52
B55397 GADDY,THOMAS   PONTIAC              PON:PON:H:01:16:L1               7/10/2017 13:17   ROUTINE               IDOC Service Admin #          7/10/2017 13:29
B55397 GADDY,THOMAS   PONTIAC              PON:PON:0U:0U:0U                  7/3/2017 13:31   FURLOUGH              IDOC Service Admin #            7/3/2017 13:32
B55397 GADDY,THOMAS   PONTIAC              PON:FUR:00:00:00                  7/3/2017 12:15   MEDICAL REASON        IDOC Service Admin #            7/3/2017 13:10
B55397 GADDY,THOMAS   PONTIAC              PON:PON:H:01:16:L1                 7/3/2017 6:11   ROUTINE               IDOC Service Admin #             7/3/2017 6:14
B55397 GADDY,THOMAS   PONTIAC              PON:PON:0U:0U:0U                 6/26/2017 13:23   FURLOUGH              IDOC Service Admin #          6/26/2017 13:23
B55397 GADDY,THOMAS   PONTIAC              PON:FUR:00:00:00                 6/26/2017 12:45   MEDICAL REASON        IDOC Service Admin #          6/26/2017 13:10
B55397 GADDY,THOMAS   PONTIAC              PON:PON:H:01:16:L1                6/23/2017 7:15   ROUTINE               IDOC Service Admin #            6/23/2017 8:06
B55397 GADDY,THOMAS   PONTIAC              PON:PON:0U:0U:0U                 6/13/2017 21:02   FURLOUGH              IDOC Service Admin #          6/13/2017 21:03
B55397 GADDY,THOMAS   PONTIAC              PON:FUR:00:00:00                 6/13/2017 18:56   MEDICAL REASON        IDOC Service Admin #          6/13/2017 18:57
B55397 GADDY,THOMAS   PONTIAC              PON:PON:H:01:16:L1               6/13/2017 12:40   ROUTINE               IDOC Service Admin #          6/13/2017 13:22
B55397 GADDY,THOMAS   PONTIAC              PON:PON:0U:0U:0U                  6/5/2017 18:38   FURLOUGH              IDOC Service Admin #            6/5/2017 18:39
B55397 GADDY,THOMAS   PONTIAC              PON:FUR:00:00:00                  6/5/2017 16:35   MEDICAL REASON        IDOC Service Admin #            6/5/2017 18:36
B55397 GADDY,THOMAS   PONTIAC              PON:PON:H:01:16:L1                 6/2/2017 5:45   ROUTINE               IDOC Service Admin #             6/2/2017 5:48
B55397 GADDY,THOMAS   PONTIAC              PON:PON:H:01:23:L1               5/27/2017 17:20   ROUTINE               IDOC Service Admin #          5/27/2017 17:20
B55397 GADDY,THOMAS   PONTIAC              PON:PON:0U:0U:0U                 5/26/2017 20:38   FURLOUGH              IDOC Service Admin #          5/26/2017 20:39
B55397 GADDY,THOMAS   PONTIAC              PON:FUR:00:00:00                 5/26/2017 20:37   MEDICAL REASON        IDOC Service Admin #          5/26/2017 20:37
B55397 GADDY,THOMAS   PONTIAC              PON:PON:H:01:16:L1               5/25/2017 11:57   ROUTINE               IDOC Service Admin #          5/25/2017 13:41
B55397 GADDY,THOMAS   PONTIAC              PON:PON:H:01:23:L1               5/19/2017 20:00   ROUTINE               IDOC Service Admin #          5/19/2017 20:01
B55397 GADDY,THOMAS   PONTIAC              PON:PON:0U:0U:0U                 5/18/2017 11:10   FURLOUGH              IDOC Service Admin #          5/18/2017 11:10
B55397 GADDY,THOMAS   PONTIAC              PON:FUR:00:00:00                 5/18/2017 10:08   MEDICAL REASON        IDOC Service Admin #          5/18/2017 10:13
B55397 GADDY,THOMAS   PONTIAC              PON:PON:H:01:23:L1                5/18/2017 8:00   ROUTINE               IDOC Service Admin #            5/18/2017 8:08
B55397 GADDY,THOMAS   PONTIAC              PON:PON:0U:0U:0U                 5/17/2017 20:44   FURLOUGH              IDOC Service Admin #          5/17/2017 20:44
B55397 GADDY,THOMAS   PONTIAC              PON:FUR:00:00:00                 5/17/2017 20:43   MEDICAL REASON        IDOC Service Admin #          5/17/2017 20:43
B55397 GADDY,THOMAS   PONTIAC              PON:PON:H:01:18:L1                 5/9/2017 5:00   MEDICAL REASON        IDOC Service Admin #             5/9/2017 5:01
B55397 GADDY,THOMAS   PONTIAC              PON:PON:W:01:05:L1                5/8/2017 13:13   ROUTINE               IDOC Service Admin #            5/8/2017 13:13
B55397 GADDY,THOMAS   PONTIAC              PON:PON:0U:0U:0U                  5/4/2017 12:05   FURLOUGH              IDOC Service Admin #            5/4/2017 12:05
B55397 GADDY,THOMAS   PONTIAC              PON:FUR:00:00:00                  5/4/2017 10:55   MEDICAL REASON        IDOC Service Admin #            5/4/2017 11:03
B55397 GADDY,THOMAS   PONTIAC              PON:PON:W:01:05:L1                 5/4/2017 5:39   ROUTINE               IDOC Service Admin #             5/4/2017 5:46
B55397 GADDY,THOMAS   PONTIAC              PON:PON:0U:0U:0U                 4/26/2017 16:56   TRANSFER              IDOC Service Admin #          4/26/2017 16:57
B55397 GADDY,THOMAS   TRANSPORTATION       TRA:TRA:00:00:00                 4/26/2017 16:09   TRANSFER              IDOC Service Admin #          4/26/2017 16:10
B55397 GADDY,THOMAS   HILL                 HIL:HIL:OR:01:37:L1              4/26/2017 14:17   ROUTINE               IDOC Service Admin #          4/26/2017 16:10
B55397 GADDY,THOMAS   HILL                 HIL:HIL:H:01:01:L1               4/26/2017 12:27   ROUTINE               IDOC Service Admin #          4/26/2017 16:10
B55397 GADDY,THOMAS   HILL                 HIL:HIL:0U:0U:0U                 4/12/2017 13:52   FURLOUGH              IDOC Service Admin #          4/26/2017 16:10
B55397 GADDY,THOMAS   HILL                 HIL:FUR:00:00:00                 4/12/2017 12:52   MEDICAL REASON        IDOC Service Admin #          4/26/2017 16:10
B55397 GADDY,THOMAS   HILL                 HIL:HIL:H:01:01:L1               4/12/2017 11:06   ROUTINE               IDOC Service Admin #          4/26/2017 16:10
B55397 GADDY,THOMAS   HILL                 HIL:HIL:0U:0U:0U                 3/27/2017 13:43   FURLOUGH              IDOC Service Admin #          4/26/2017 16:10
B55397 GADDY,THOMAS   HILL                 HIL:FUR:00:00:00                  3/27/2017 9:05   MEDICAL REASON        IDOC Service Admin #          4/26/2017 16:10
B55397 GADDY,THOMAS   HILL                 HIL:HIL:H:01:01:L1                3/27/2017 6:07   ROUTINE               IDOC Service Admin #          4/26/2017 16:10
B55397 GADDY,THOMAS   HILL                 HIL:HIL:0U:0U:0U                 3/24/2017 14:17   FURLOUGH              IDOC Service Admin #          4/26/2017 16:10
B55397 GADDY,THOMAS   HILL                 HIL:FUR:00:00:00                 3/24/2017 13:22   MEDICAL REASON        IDOC Service Admin #          4/26/2017 16:10
B55397 GADDY,THOMAS   HILL                 HIL:HIL:H:01:01:L1               3/24/2017 10:40   ROUTINE               IDOC Service Admin #          4/26/2017 16:10
B55397 GADDY,THOMAS   HILL                 HIL:HIL:0U:0U:0U                 3/23/2017 13:02   FURLOUGH              IDOC Service Admin #          4/26/2017 16:10
B55397 GADDY,THOMAS   HILL                 HIL:FUR:00:00:00                 3/23/2017 12:02   MEDICAL REASON        IDOC Service Admin #          4/26/2017 16:10
B55397 GADDY,THOMAS   HILL                 HIL:HIL:H:01:01:L1                3/23/2017 9:49   ROUTINE               IDOC Service Admin #          4/26/2017 16:10
B55397 GADDY,THOMAS   HILL                 HIL:HIL:0U:0U:0U                 3/22/2017 16:49   FURLOUGH              IDOC Service Admin #          4/26/2017 16:10
B55397 GADDY,THOMAS   HILL                 HIL:FUR:00:00:00                 3/22/2017 16:48   MEDICAL REASON        IDOC Service Admin #          4/26/2017 16:10
B55397 GADDY,THOMAS   HILL                 HIL:HIL:H:01:01:L1               3/22/2017 11:00   ROUTINE               IDOC Service Admin #          4/26/2017 16:10
B55397 GADDY,THOMAS   HILL                 HIL:HIL:0U:0U:0U                   3/6/2017 9:29   FURLOUGH              IDOC Service Admin #          4/26/2017 16:10
B55397 GADDY,THOMAS   HILL                 HIL:FUR:00:00:00                   3/6/2017 8:50   MEDICAL REASON        IDOC Service Admin #          4/26/2017 16:10
B55397 GADDY,THOMAS   HILL                 HIL:HIL:H:01:01:L1                 3/6/2017 8:44   ROUTINE               IDOC Service Admin #          4/26/2017 16:10
B55397 GADDY,THOMAS   HILL                 HIL:HIL:0U:0U:0U                  3/3/2017 12:11   FURLOUGH              IDOC Service Admin #          4/26/2017 16:10
B55397 GADDY,THOMAS   HILL                 HIL:FUR:00:00:00                  3/3/2017 12:00   MEDICAL REASON        IDOC Service Admin #          4/26/2017 16:10




                                                                                                       Titus v. McDonald, et al. (17-4004) IDOC Document No.000192
B55397 GADDY,THOMAS   HILL   HIL:HIL:H:01:01:L1      3/3/2017 9:00   ROUTINE              IDOC Service Admin #   4/26/2017 16:10
B55397 GADDY,THOMAS   HILL   HIL:HIL:0U:0U:0U       3/2/2017 12:28   FURLOUGH             IDOC Service Admin #   4/26/2017 16:10
B55397 GADDY,THOMAS   HILL   HIL:FUR:00:00:00       3/2/2017 12:10   MEDICAL REASON       IDOC Service Admin #   4/26/2017 16:10
B55397 GADDY,THOMAS   HILL   HIL:HIL:H:01:01:L1      3/2/2017 9:23   ROUTINE              IDOC Service Admin #   4/26/2017 16:10
B55397 GADDY,THOMAS   HILL   HIL:HIL:0U:0U:0U       3/1/2017 15:52   FURLOUGH             IDOC Service Admin #   4/26/2017 16:10
B55397 GADDY,THOMAS   HILL   HIL:FUR:00:00:00       3/1/2017 15:51   MEDICAL REASON       IDOC Service Admin #   4/26/2017 16:10
B55397 GADDY,THOMAS   HILL   HIL:HIL:H:01:01:L1     3/1/2017 11:13   ROUTINE              IDOC Service Admin #   4/26/2017 16:10
B55397 GADDY,THOMAS   HILL   HIL:HIL:0U:0U:0U      2/10/2017 13:57   FURLOUGH             IDOC Service Admin #   4/26/2017 16:10
B55397 GADDY,THOMAS   HILL   HIL:FUR:00:00:00      2/10/2017 10:26   MEDICAL REASON       IDOC Service Admin #   4/26/2017 16:10
B55397 GADDY,THOMAS   HILL   HIL:HIL:H:01:01:L1     2/10/2017 9:52   ROUTINE              IDOC Service Admin #   4/26/2017 16:10
B55397 GADDY,THOMAS   HILL   HIL:HIL:0U:0U:0U       2/9/2017 13:02   FURLOUGH             IDOC Service Admin #   4/26/2017 16:10
B55397 GADDY,THOMAS   HILL   HIL:FUR:00:00:00        2/9/2017 9:48   MEDICAL REASON       IDOC Service Admin #   4/26/2017 16:10
B55397 GADDY,THOMAS   HILL   HIL:HIL:H:01:01:L1      2/9/2017 8:11   ROUTINE              IDOC Service Admin #   4/26/2017 16:10
B55397 GADDY,THOMAS   HILL   HIL:HIL:0U:0U:0U       2/8/2017 10:57   FURLOUGH             IDOC Service Admin #   4/26/2017 16:10
B55397 GADDY,THOMAS   HILL   HIL:FUR:00:00:00        2/8/2017 9:51   MEDICAL REASON       IDOC Service Admin #   4/26/2017 16:10
B55397 GADDY,THOMAS   HILL   HIL:HIL:H:01:01:L1      2/8/2017 7:40   ROUTINE              IDOC Service Admin #   4/26/2017 16:10
B55397 GADDY,THOMAS   HILL   HIL:HIL:0U:0U:0U       2/7/2017 13:32   FURLOUGH             IDOC Service Admin #   4/26/2017 16:10
B55397 GADDY,THOMAS   HILL   HIL:FUR:00:00:00       2/7/2017 11:43   MEDICAL REASON       IDOC Service Admin #   4/26/2017 16:10
B55397 GADDY,THOMAS   HILL   HIL:HIL:H:01:01:L1      2/7/2017 8:15   ROUTINE              IDOC Service Admin #   4/26/2017 16:10
B55397 GADDY,THOMAS   HILL   HIL:HIL:0U:0U:0U       2/6/2017 12:34   FURLOUGH             IDOC Service Admin #   4/26/2017 16:10
B55397 GADDY,THOMAS   HILL   HIL:FUR:00:00:00       2/6/2017 10:27   MEDICAL REASON       IDOC Service Admin #   4/26/2017 16:10
B55397 GADDY,THOMAS   HILL   HIL:HIL:H:01:01:L1      2/6/2017 8:59   ROUTINE              IDOC Service Admin #   4/26/2017 16:10
B55397 GADDY,THOMAS   HILL   HIL:HIL:0U:0U:0U      1/20/2017 14:14   FURLOUGH             IDOC Service Admin #   4/26/2017 16:10
B55397 GADDY,THOMAS   HILL   HIL:FUR:00:00:00      1/20/2017 13:21   MEDICAL REASON       IDOC Service Admin #   4/26/2017 16:10
B55397 GADDY,THOMAS   HILL   HIL:HIL:H:01:01:L1    1/20/2017 12:24   ROUTINE              IDOC Service Admin #   4/26/2017 16:10
B55397 GADDY,THOMAS   HILL   HIL:HIL:0U:0U:0U      1/19/2017 14:09   FURLOUGH             IDOC Service Admin #   4/26/2017 16:10
B55397 GADDY,THOMAS   HILL   HIL:FUR:00:00:00      1/19/2017 14:05   MEDICAL REASON       IDOC Service Admin #   4/26/2017 16:10
B55397 GADDY,THOMAS   HILL   HIL:HIL:H:01:01:L1    1/19/2017 11:00   ROUTINE              IDOC Service Admin #   4/26/2017 16:10
B55397 GADDY,THOMAS   HILL   HIL:HIL:0U:0U:0U      1/18/2017 13:10   FURLOUGH             IDOC Service Admin #   4/26/2017 16:10
B55397 GADDY,THOMAS   HILL   HIL:FUR:00:00:00      1/18/2017 13:00   MEDICAL REASON       IDOC Service Admin #   4/26/2017 16:10
B55397 GADDY,THOMAS   HILL   HIL:HIL:H:01:01:L1    1/18/2017 10:48   ROUTINE              IDOC Service Admin #   4/26/2017 16:10
B55397 GADDY,THOMAS   HILL   HIL:HIL:0U:0U:0U      1/17/2017 16:06   TEMP RESIDENT        IDOC Service Admin #   4/26/2017 16:10
B55397 GADDY,THOMAS   HILL   HIL:FUR:00:00:00      1/17/2017 16:05   MEDICAL REASON       IDOC Service Admin #   4/26/2017 16:10
B55397 GADDY,THOMAS   HILL   HIL:HIL:H:01:01:L1    1/17/2017 10:57   ROUTINE              IDOC Service Admin #   4/26/2017 16:10
B55397 GADDY,THOMAS   HILL   HIL:HIL:0U:0U:0U      1/16/2017 12:34   FURLOUGH             IDOC Service Admin #   4/26/2017 16:10
B55397 GADDY,THOMAS   HILL   HIL:FUR:00:00:00      1/16/2017 12:33   MEDICAL REASON       IDOC Service Admin #   4/26/2017 16:10
B55397 GADDY,THOMAS   HILL   HIL:HIL:H:01:01:L1     1/16/2017 9:23   ROUTINE              IDOC Service Admin #   4/26/2017 16:10
B55397 GADDY,THOMAS   HILL   HIL:HIL:0U:0U:0U      1/11/2017 10:28   FURLOUGH             IDOC Service Admin #   4/26/2017 16:10
B55397 GADDY,THOMAS   HILL   HIL:FUR:00:00:00      1/11/2017 10:05   MEDICAL REASON       IDOC Service Admin #   4/26/2017 16:10
B55397 GADDY,THOMAS   HILL   HIL:HIL:H:01:01:L1     1/11/2017 8:31   ROUTINE              IDOC Service Admin #   4/26/2017 16:10
B55397 GADDY,THOMAS   HILL   HIL:HIL:0U:0U:0U       1/4/2017 13:54   FURLOUGH             IDOC Service Admin #   4/26/2017 16:10
B55397 GADDY,THOMAS   HILL   HIL:FUR:00:00:00       1/4/2017 10:53   MEDICAL REASON       IDOC Service Admin #   4/26/2017 16:10
B55397 GADDY,THOMAS   HILL   HIL:HIL:H:01:01:L1      1/4/2017 9:02   ROUTINE              IDOC Service Admin #   4/26/2017 16:10
B55397 GADDY,THOMAS   HILL   HIL:HIL:0U:0U:0U     12/29/2016 14:26   FURLOUGH             IDOC Service Admin #   4/26/2017 16:10
B55397 GADDY,THOMAS   HILL   HIL:FUR:00:00:00     12/29/2016 13:03   MEDICAL REASON       IDOC Service Admin #   4/26/2017 16:10
B55397 GADDY,THOMAS   HILL   HIL:HIL:H:01:01:L1   12/29/2016 10:32   ROUTINE              IDOC Service Admin #   4/26/2017 16:10
B55397 GADDY,THOMAS   HILL   HIL:HIL:0U:0U:0U     12/28/2016 14:46   FURLOUGH             IDOC Service Admin #   4/26/2017 16:10
B55397 GADDY,THOMAS   HILL   HIL:FUR:00:00:00     12/28/2016 14:45   MEDICAL REASON       IDOC Service Admin #   4/26/2017 16:10
B55397 GADDY,THOMAS   HILL   HIL:HIL:H:01:01:L1   12/28/2016 10:39   ROUTINE              IDOC Service Admin #   4/26/2017 16:10
B55397 GADDY,THOMAS   HILL   HIL:HIL:0U:0U:0U     12/27/2016 16:05   FURLOUGH             IDOC Service Admin #   4/26/2017 16:10
B55397 GADDY,THOMAS   HILL   HIL:FUR:00:00:00     12/27/2016 16:03   MEDICAL REASON       IDOC Service Admin #   4/26/2017 16:10
B55397 GADDY,THOMAS   HILL   HIL:HIL:H:01:01:L1   12/27/2016 10:37   ROUTINE              IDOC Service Admin #   4/26/2017 16:10
B55397 GADDY,THOMAS   HILL   HIL:HIL:0U:0U:0U     12/23/2016 13:26   FURLOUGH             IDOC Service Admin #   4/26/2017 16:10
B55397 GADDY,THOMAS   HILL   HIL:FUR:00:00:00     12/23/2016 10:59   MEDICAL REASON       IDOC Service Admin #   4/26/2017 16:10
B55397 GADDY,THOMAS   HILL   HIL:HIL:H:01:01:L1    12/23/2016 9:32   ROUTINE              IDOC Service Admin #   4/26/2017 16:10
B55397 GADDY,THOMAS   HILL   HIL:HIL:0U:0U:0U     12/22/2016 13:24   FURLOUGH             IDOC Service Admin #   4/26/2017 16:10
B55397 GADDY,THOMAS   HILL   HIL:FUR:00:00:00     12/22/2016 13:14   MEDICAL REASON       IDOC Service Admin #   4/26/2017 16:10




                                                                             Titus v. McDonald, et al. (17-4004) IDOC Document No.000193
B55397 GADDY,THOMAS   HILL   HIL:HIL:H:01:01:L1     12/22/2016 8:00   ROUTINE              IDOC Service Admin #   4/26/2017 16:10
B55397 GADDY,THOMAS   HILL   HIL:HIL:0U:0U:0U      12/21/2016 14:44   FURLOUGH             IDOC Service Admin #   4/26/2017 16:10
B55397 GADDY,THOMAS   HILL   HIL:FUR:00:00:00      12/21/2016 12:23   MEDICAL REASON       IDOC Service Admin #   4/26/2017 16:10
B55397 GADDY,THOMAS   HILL   HIL:HIL:H:01:01:L1    12/21/2016 11:24   ROUTINE              IDOC Service Admin #   4/26/2017 16:10
B55397 GADDY,THOMAS   HILL   HIL:HIL:0U:0U:0U      12/17/2016 13:55   FURLOUGH             IDOC Service Admin #   4/26/2017 16:10
B55397 GADDY,THOMAS   HILL   HIL:FUR:00:00:00      12/17/2016 13:53   MEDICAL REASON       IDOC Service Admin #   4/26/2017 16:10
B55397 GADDY,THOMAS   HILL   HIL:HIL:H:01:01:L1     12/17/2016 6:27   ROUTINE              IDOC Service Admin #   4/26/2017 16:10
B55397 GADDY,THOMAS   HILL   HIL:HIL:0U:0U:0U      12/14/2016 14:29   FURLOUGH             IDOC Service Admin #   4/26/2017 16:10
B55397 GADDY,THOMAS   HILL   HIL:FUR:00:00:00      12/14/2016 14:01   MEDICAL REASON       IDOC Service Admin #   4/26/2017 16:10
B55397 GADDY,THOMAS   HILL   HIL:HIL:H:01:01:L1    12/14/2016 10:36   ROUTINE              IDOC Service Admin #   4/26/2017 16:10
B55397 GADDY,THOMAS   HILL   HIL:HIL:0U:0U:0U       12/14/2016 2:48   FURLOUGH             IDOC Service Admin #   4/26/2017 16:10
B55397 GADDY,THOMAS   HILL   HIL:FUR:00:00:00       12/14/2016 2:46   MEDICAL REASON       IDOC Service Admin #   4/26/2017 16:10
B55397 GADDY,THOMAS   HILL   HIL:HIL:H:01:01:L1    12/13/2016 18:04   ROUTINE              IDOC Service Admin #   4/26/2017 16:10
B55397 GADDY,THOMAS   HILL   HIL:HIL:0U:0U:0U      12/12/2016 17:30   FURLOUGH             IDOC Service Admin #   4/26/2017 16:10
B55397 GADDY,THOMAS   HILL   HIL:FUR:00:00:00      12/12/2016 17:28   MEDICAL REASON       IDOC Service Admin #   4/26/2017 16:10
B55397 GADDY,THOMAS   HILL   HIL:HIL:0U:0U:0U       12/8/2016 15:15   FURLOUGH             IDOC Service Admin #   4/26/2017 16:10
B55397 GADDY,THOMAS   HILL   HIL:HIL:H:01:01:L1    12/12/2016 16:10   ROUTINE              IDOC Service Admin #   4/26/2017 16:10
B55397 GADDY,THOMAS   HILL   HIL:FUR:00:00:00       12/8/2016 15:15   MEDICAL REASON       IDOC Service Admin #   4/26/2017 16:10
B55397 GADDY,THOMAS   HILL   HIL:HIL:H:01:01:L1     12/8/2016 15:01   ROUTINE              IDOC Service Admin #   4/26/2017 16:10
B55397 GADDY,THOMAS   HILL   HIL:HIL:0U:0U:0U       12/8/2016 14:12   FURLOUGH             IDOC Service Admin #   4/26/2017 16:10
B55397 GADDY,THOMAS   HILL   HIL:FUR:00:00:00       12/8/2016 10:10   MEDICAL REASON       IDOC Service Admin #   4/26/2017 16:10
B55397 GADDY,THOMAS   HILL   HIL:HIL:H:01:01:L1      12/8/2016 9:05   ROUTINE              IDOC Service Admin #   4/26/2017 16:10
B55397 GADDY,THOMAS   HILL   HIL:HIL:0U:0U:0U       12/6/2016 16:51   FURLOUGH             IDOC Service Admin #   4/26/2017 16:10
B55397 GADDY,THOMAS   HILL   HIL:FUR:00:00:00       12/6/2016 15:58   MEDICAL REASON       IDOC Service Admin #   4/26/2017 16:10
B55397 GADDY,THOMAS   HILL   HIL:HIL:H:01:01:L1     12/6/2016 13:50   ROUTINE              IDOC Service Admin #   4/26/2017 16:10
B55397 GADDY,THOMAS   HILL   HIL:HIL:0U:0U:0U       12/5/2016 18:26   FURLOUGH             IDOC Service Admin #   4/26/2017 16:10
B55397 GADDY,THOMAS   HILL   HIL:FUR:00:00:00       12/5/2016 18:24   MEDICAL REASON       IDOC Service Admin #   4/26/2017 16:10
B55397 GADDY,THOMAS   HILL   HIL:HIL:R1:C:20:U1    11/28/2016 11:05   ROUTINE              IDOC Service Admin #   4/26/2017 16:10
B55397 GADDY,THOMAS   HILL   HIL:HIL:H:01:C:L1     11/18/2016 14:44   ROUTINE              IDOC Service Admin #   4/26/2017 16:10
B55397 GADDY,THOMAS   HILL   HIL:HIL:0U:0U:0U      11/18/2016 14:41   FURLOUGH             IDOC Service Admin #   4/26/2017 16:10
B55397 GADDY,THOMAS   HILL   HIL:FUR:00:00:00       11/18/2016 9:21   MEDICAL REASON       IDOC Service Admin #   4/26/2017 16:10
B55397 GADDY,THOMAS   HILL   HIL:HIL:H:01:C:L1      11/18/2016 8:10   ROUTINE              IDOC Service Admin #   4/26/2017 16:10
B55397 GADDY,THOMAS   HILL   HIL:HIL:R1:C:20:U1    11/17/2016 22:35   ROUTINE              IDOC Service Admin #   4/26/2017 16:10
B55397 GADDY,THOMAS   HILL   HIL:HIL:R3:A:27:U1      9/17/2016 7:54   ROUTINE              IDOC Service Admin #   4/26/2017 16:10
B55397 GADDY,THOMAS   HILL   HIL:HIL:R1:C:20:U1     9/16/2016 14:18   ROUTINE              IDOC Service Admin #   4/26/2017 16:10
B55397 GADDY,THOMAS   HILL   HIL:HIL:R3:A:27:U1     9/16/2016 12:56   ROUTINE              IDOC Service Admin #   4/26/2017 16:10
B55397 GADDY,THOMAS   HILL   HIL:HIL:OR:01:62:U1      9/5/2016 9:10   ROUTINE              IDOC Service Admin #   4/26/2017 16:10
B55397 GADDY,THOMAS   HILL   HIL:HIL:S:01:15:L1     8/31/2016 13:13   ROUTINE              IDOC Service Admin #   4/26/2017 16:10
B55397 GADDY,THOMAS   HILL   HIL:HIL:0U:0U:0U       7/20/2016 16:23   TRANSFER             IDOC Service Admin #   4/26/2017 16:10




                                                                              Titus v. McDonald, et al. (17-4004) IDOC Document No.000194
Offender                Institution      Living Unit           Start Date                     End Date                        Placement Reason   Modified By            Modified On
K03085 MADDOX,JAMES F   DANVILLE         DAN:DAN:03:A:34:L2                 12/27/2017 9:04                                   ROUTINE            BRIAN TRUEBLOOD                      12/27/2017 9:04
K03085 MADDOX,JAMES F   DANVILLE         DAN:DAN:01:B:51:L2                  8/16/2017 9:59                 12/27/2017 9:04   ROUTINE            IDOC Service Admin #                 12/27/2017 9:04
K03085 MADDOX,JAMES F   DANVILLE         DAN:DAN:01:A:19:L1                   8/2/2017 8:59                  8/16/2017 9:59   ROUTINE            IDOC Service Admin #                  8/16/2017 9:59
K03085 MADDOX,JAMES F   DANVILLE         DAN:DAN:R:01:12:L2                  7/5/2017 14:31                   8/2/2017 8:59   ROUTINE            IDOC Service Admin #                   8/2/2017 8:59
K03085 MADDOX,JAMES F   DANVILLE         DAN:DAN:0U:0U:0U                    7/5/2017 14:15                  7/5/2017 14:31   TRANSFER           IDOC Service Admin #                  7/5/2017 14:31
K03085 MADDOX,JAMES F   TRANSPORTATION   TRA:TRA:00:00:00                    7/5/2017 11:04                  7/5/2017 14:15   TRANSFER           IDOC Service Admin #                  7/5/2017 14:15
K03085 MADDOX,JAMES F   PINCKNEYVILLE    PNK:PNK:R6:A:69:U1                   7/1/2017 7:52                  7/5/2017 11:04   ROUTINE            IDOC Service Admin #                  7/5/2017 14:15
K03085 MADDOX,JAMES F   PINCKNEYVILLE    PNK:PNK:R1:B:29:U1                  2/14/2017 7:52                   7/1/2017 7:52   ROUTINE            IDOC Service Admin #                  7/5/2017 14:15
K03085 MADDOX,JAMES F   PINCKNEYVILLE    PNK:PNK:0U:0U:0U                    2/14/2017 7:50                  2/14/2017 7:52   ROUTINE            IDOC Service Admin #                  7/5/2017 14:15
K03085 MADDOX,JAMES F   PINCKNEYVILLE    PNK:PNK:R1:B:16:L2                  1/17/2017 8:56                  2/14/2017 7:50   ROUTINE            IDOC Service Admin #                  7/5/2017 14:15
K03085 MADDOX,JAMES F   PINCKNEYVILLE    PNK:PNK:R6:A:62:L1                 1/11/2017 17:57                  1/17/2017 8:56   ROUTINE            IDOC Service Admin #                  7/5/2017 14:15
K03085 MADDOX,JAMES F   PINCKNEYVILLE    PNK:PNK:0U:0U:0U                   1/11/2017 17:50                 1/11/2017 17:57   WRIT               IDOC Service Admin #                  7/5/2017 14:15
K03085 MADDOX,JAMES F   TRANSPORTATION   TRA:TRA:00:00:00                    1/11/2017 9:11                 1/11/2017 17:50   TEMP RESIDENT      IDOC Service Admin #                  7/5/2017 14:15
K03085 MADDOX,JAMES F   HILL             HIL:HIL:OR:01:53:L1                 1/4/2017 16:18                  1/11/2017 9:11   ROUTINE            IDOC Service Admin #                  7/5/2017 14:15
K03085 MADDOX,JAMES F   HILL             HIL:HIL:0U:0U:0U                    1/4/2017 16:17                  1/4/2017 16:18   WRIT               IDOC Service Admin #                  7/5/2017 14:15
K03085 MADDOX,JAMES F   HILL             HIL:CRT:00:00:00                    1/4/2017 12:35                  1/4/2017 16:17   TRANSFER           IDOC Service Admin #                  7/5/2017 14:15
K03085 MADDOX,JAMES F   HILL             HIL:HIL:OR:01:53:L1                12/1/2016 13:30                  1/4/2017 12:35   ROUTINE            IDOC Service Admin #                  7/5/2017 14:15
K03085 MADDOX,JAMES F   HILL             HIL:HIL:0U:0U:0U                   12/1/2016 13:07                 12/1/2016 13:30   WRIT               IDOC Service Admin #                  7/5/2017 14:15
K03085 MADDOX,JAMES F   HILL             HIL:CRT:00:00:00                    12/1/2016 9:43                 12/1/2016 13:07   TRANSFER           IDOC Service Admin #                  7/5/2017 14:15
K03085 MADDOX,JAMES F   HILL             HIL:HIL:OR:01:53:L1                11/7/2016 13:07                  12/1/2016 9:43   ROUTINE            IDOC Service Admin #                  7/5/2017 14:15
K03085 MADDOX,JAMES F   HILL             HIL:HIL:0U:0U:0U                   11/7/2016 12:07                 11/7/2016 13:07   WRIT               IDOC Service Admin #                  7/5/2017 14:15
K03085 MADDOX,JAMES F   HILL             HIL:CRT:00:00:00                    11/7/2016 8:41                 11/7/2016 12:07   TRANSFER           IDOC Service Admin #                  7/5/2017 14:15
K03085 MADDOX,JAMES F   HILL             HIL:HIL:OR:01:53:L1                10/15/2016 9:12                  11/7/2016 8:41   ROUTINE            IDOC Service Admin #                  7/5/2017 14:15
K03085 MADDOX,JAMES F   HILL             HIL:HIL:OR:01:16:U1                9/28/2016 14:16                 10/15/2016 9:12   ROUTINE            IDOC Service Admin #                  7/5/2017 14:15
K03085 MADDOX,JAMES F   HILL             HIL:HIL:0U:0U:0U                   9/28/2016 13:03                 9/28/2016 14:16   WRIT               IDOC Service Admin #                  7/5/2017 14:15
K03085 MADDOX,JAMES F   HILL             HIL:CRT:00:00:00                    9/28/2016 7:45                 9/28/2016 13:03   TRANSFER           IDOC Service Admin #                  7/5/2017 14:15
K03085 MADDOX,JAMES F   HILL             HIL:HIL:OR:01:16:L1                8/29/2016 14:21                  9/28/2016 7:45   ROUTINE            IDOC Service Admin #                  7/5/2017 14:15
K03085 MADDOX,JAMES F   HILL             HIL:HIL:0U:0U:0U                   8/29/2016 13:57                 8/29/2016 14:21   WRIT               IDOC Service Admin #                  7/5/2017 14:15
K03085 MADDOX,JAMES F   HILL             HIL:CRT:00:00:00                   8/29/2016 10:00                 8/29/2016 13:57   TRANSFER           IDOC Service Admin #                  7/5/2017 14:15
K03085 MADDOX,JAMES F   HILL             HIL:HIL:OR:01:16:L1                8/17/2016 12:32                 8/29/2016 10:00   ROUTINE            IDOC Service Admin #                  7/5/2017 14:15
K03085 MADDOX,JAMES F   HILL             HIL:HIL:S:01:17:U1                  8/1/2016 13:12                 8/17/2016 12:32   ROUTINE            IDOC Service Admin #                  7/5/2017 14:15
K03085 MADDOX,JAMES F   HILL             HIL:HIL:0U:0U:0U                    8/1/2016 13:11                  8/1/2016 13:12   WRIT               IDOC Service Admin #                  7/5/2017 14:15
K03085 MADDOX,JAMES F   HILL             HIL:CRT:00:00:00                     8/1/2016 8:19                  8/1/2016 13:11   TRANSFER           IDOC Service Admin #                  7/5/2017 14:15
K03085 MADDOX,JAMES F   HILL             HIL:HIL:S:01:17:L1                 7/18/2016 18:03                   8/1/2016 8:19   ROUTINE            IDOC Service Admin #                  7/5/2017 14:15
K03085 MADDOX,JAMES F   HILL             HIL:HIL:OR:01:76:U1                6/27/2016 12:21                 7/18/2016 18:03   ROUTINE            IDOC Service Admin #                  7/5/2017 14:15




                                                                                                         Titus v. McDonald, et al. (17-4004) IDOC Document No.000195
Offender                    Institution   Living Unit          Start Date                      End Date                        Placement Reason   Modified By            Modified On
S04605 WATSON,JOHNATHAN R   CENTRALIA     CEN:CEN:E1:A:12:U1                 7/26/2019 12:25                                   ROUTINE            Brandon Waller                        7/26/2019 12:25
S04605 WATSON,JOHNATHAN R   CENTRALIA     CEN:CEN:0U:0U:0U                   7/26/2019 12:24                 7/26/2019 12:25   WRIT               IDOC Service Admin #                  7/26/2019 12:25
S04605 WATSON,JOHNATHAN R   CENTRALIA     CEN:CRT:00:00:00                    7/26/2019 8:19                 7/26/2019 12:24   TRANSFER           IDOC Service Admin #                  7/26/2019 12:24
S04605 WATSON,JOHNATHAN R   CENTRALIA     CEN:CEN:E1:A:12:U1                 6/20/2019 13:43                  7/26/2019 8:19   ROUTINE            IDOC Service Admin #                   7/26/2019 8:20
S04605 WATSON,JOHNATHAN R   CENTRALIA     CEN:CEN:N1:A:09:U1                 6/10/2019 17:51                 6/20/2019 13:43   ROUTINE            IDOC Service Admin #                  6/20/2019 13:43
S04605 WATSON,JOHNATHAN R   CENTRALIA     CEN:CEN:0U:0U:0U                   6/10/2019 17:50                 6/10/2019 17:51   WRIT               IDOC Service Admin #                  6/10/2019 17:51
S04605 WATSON,JOHNATHAN R   CENTRALIA     CEN:CRT:00:00:00                   6/10/2019 11:31                 6/10/2019 17:50   TRANSFER           IDOC Service Admin #                  6/10/2019 17:51
S04605 WATSON,JOHNATHAN R   CENTRALIA     CEN:CEN:N1:A:09:U1                  4/9/2019 18:41                 6/10/2019 11:31   ROUTINE            IDOC Service Admin #                  6/10/2019 11:31
S04605 WATSON,JOHNATHAN R   CENTRALIA     CEN:CEN:0U:0U:0U                    4/9/2019 18:40                  4/9/2019 18:41   WRIT               IDOC Service Admin #                   4/9/2019 18:43
S04605 WATSON,JOHNATHAN R   CENTRALIA     CEN:CRT:00:00:00                    4/9/2019 11:17                  4/9/2019 18:40   TRANSFER           IDOC Service Admin #                   4/9/2019 18:40
S04605 WATSON,JOHNATHAN R   CENTRALIA     CEN:CEN:N1:A:09:U1                  3/27/2019 9:14                  4/9/2019 11:17   ROUTINE            IDOC Service Admin #                   4/9/2019 11:18
S04605 WATSON,JOHNATHAN R   CENTRALIA     CEN:CEN:E5:D:12:U1                 3/21/2019 16:33                  3/27/2019 9:14   ROUTINE            IDOC Service Admin #                   3/27/2019 9:14
S04605 WATSON,JOHNATHAN R   CENTRALIA     CEN:CEN:0U:0U:0U                   3/21/2019 16:32                 3/21/2019 16:33   WRIT               IDOC Service Admin #                  3/21/2019 16:34
S04605 WATSON,JOHNATHAN R   CENTRALIA     CEN:CRT:00:00:00                   3/21/2019 11:23                 3/21/2019 16:32   TRANSFER           IDOC Service Admin #                  3/21/2019 16:33
S04605 WATSON,JOHNATHAN R   CENTRALIA     CEN:CEN:E5:D:12:U1                 2/15/2019 16:14                 3/21/2019 11:23   ROUTINE            IDOC Service Admin #                  3/21/2019 11:24
S04605 WATSON,JOHNATHAN R   CENTRALIA     CEN:CEN:0U:0U:0U                   2/15/2019 16:12                 2/15/2019 16:14   WRIT               IDOC Service Admin #                  2/15/2019 16:16
S04605 WATSON,JOHNATHAN R   CENTRALIA     CEN:CRT:00:00:00                   2/15/2019 11:16                 2/15/2019 16:12   TRANSFER           IDOC Service Admin #                  2/15/2019 16:13
S04605 WATSON,JOHNATHAN R   CENTRALIA     CEN:CEN:E5:D:12:U1                 1/15/2019 14:23                 2/15/2019 11:16   ROUTINE            IDOC Service Admin #                  2/15/2019 11:17
S04605 WATSON,JOHNATHAN R   CENTRALIA     CEN:CEN:0U:0U:0U                   1/15/2019 14:19                 1/15/2019 14:23   WRIT               IDOC Service Admin #                  1/15/2019 14:24
S04605 WATSON,JOHNATHAN R   CENTRALIA     CEN:CRT:00:00:00                    1/15/2019 9:02                 1/15/2019 14:19   TRANSFER           IDOC Service Admin #                  1/15/2019 14:23
S04605 WATSON,JOHNATHAN R   CENTRALIA     CEN:CEN:E5:D:12:U1                11/15/2018 11:31                  1/15/2019 9:02   ROUTINE            IDOC Service Admin #                   1/15/2019 9:02
S04605 WATSON,JOHNATHAN R   CENTRALIA     CEN:CEN:0U:0U:0U                  11/15/2018 11:30                11/15/2018 11:31   WRIT               IDOC Service Admin #                 11/15/2018 11:31
S04605 WATSON,JOHNATHAN R   CENTRALIA     CEN:CRT:00:00:00                   11/15/2018 7:27                11/15/2018 11:30   TRANSFER           IDOC Service Admin #                 11/15/2018 11:30
S04605 WATSON,JOHNATHAN R   CENTRALIA     CEN:CEN:E5:D:12:U1                 11/3/2018 12:58                 11/15/2018 7:27   ROUTINE            IDOC Service Admin #                  11/15/2018 7:28
S04605 WATSON,JOHNATHAN R   CENTRALIA     CEN:CEN:S4:A:15:L1                10/26/2018 13:41                 11/3/2018 12:58   ROUTINE            IDOC Service Admin #                  11/3/2018 12:58
S04605 WATSON,JOHNATHAN R   CENTRALIA     CEN:CEN:0U:0U:0U                  10/26/2018 13:40                10/26/2018 13:41   WRIT               IDOC Service Admin #                 10/26/2018 13:42
S04605 WATSON,JOHNATHAN R   CENTRALIA     CEN:CRT:00:00:00                   10/26/2018 8:03                10/26/2018 13:40   TRANSFER           IDOC Service Admin #                 10/26/2018 13:41
S04605 WATSON,JOHNATHAN R   CENTRALIA     CEN:CEN:S4:A:15:L1                 9/24/2018 13:59                 10/26/2018 8:03   ROUTINE            IDOC Service Admin #                  10/26/2018 8:03
S04605 WATSON,JOHNATHAN R   CENTRALIA     CEN:CEN:0U:0U:0U                   9/24/2018 13:58                 9/24/2018 13:59   WRIT               IDOC Service Admin #                  9/24/2018 13:59
S04605 WATSON,JOHNATHAN R   CENTRALIA     CEN:CRT:00:00:00                    9/24/2018 8:43                 9/24/2018 13:58   TRANSFER           IDOC Service Admin #                  9/24/2018 13:59
S04605 WATSON,JOHNATHAN R   CENTRALIA     CEN:CEN:0U:0U:0U                   9/10/2018 13:42                 9/10/2018 13:42   WRIT               IDOC Service Admin #                  9/10/2018 13:42
S04605 WATSON,JOHNATHAN R   CENTRALIA     CEN:CEN:S4:A:15:L1                 9/10/2018 13:42                  9/24/2018 8:43   ROUTINE            IDOC Service Admin #                   9/24/2018 8:43
S04605 WATSON,JOHNATHAN R   CENTRALIA     CEN:CRT:00:00:00                    9/10/2018 8:09                 9/10/2018 13:42   TRANSFER           IDOC Service Admin #                  9/10/2018 13:42
S04605 WATSON,JOHNATHAN R   CENTRALIA     CEN:CEN:S4:A:15:L1                 8/14/2018 13:33                  9/10/2018 8:09   ROUTINE            IDOC Service Admin #                   9/10/2018 8:09
S04605 WATSON,JOHNATHAN R   CENTRALIA     CEN:CEN:0U:0U:0U                   8/14/2018 13:32                 8/14/2018 13:33   WRIT               IDOC Service Admin #                  8/14/2018 13:34
S04605 WATSON,JOHNATHAN R   CENTRALIA     CEN:CRT:00:00:00                    8/14/2018 8:35                 8/14/2018 13:32   TRANSFER           IDOC Service Admin #                  8/14/2018 13:33
S04605 WATSON,JOHNATHAN R   CENTRALIA     CEN:CEN:S4:A:15:L1                 7/23/2018 12:59                  8/14/2018 8:35   ROUTINE            IDOC Service Admin #                   8/14/2018 8:35
S04605 WATSON,JOHNATHAN R   CENTRALIA     CEN:CEN:0U:0U:0U                   7/23/2018 12:58                 7/23/2018 12:59   WRIT               IDOC Service Admin #                  7/23/2018 12:59
S04605 WATSON,JOHNATHAN R   CENTRALIA     CEN:CRT:00:00:00                    7/23/2018 7:59                 7/23/2018 12:58   TRANSFER           IDOC Service Admin #                  7/23/2018 12:59
S04605 WATSON,JOHNATHAN R   CENTRALIA     CEN:CEN:S4:A:15:L1                 6/25/2018 14:05                  7/23/2018 7:59   ROUTINE            IDOC Service Admin #                   7/23/2018 8:00
S04605 WATSON,JOHNATHAN R   CENTRALIA     CEN:CEN:0U:0U:0U                   6/25/2018 14:04                 6/25/2018 14:05   WRIT               IDOC Service Admin #                  6/25/2018 14:07
S04605 WATSON,JOHNATHAN R   CENTRALIA     CEN:CRT:00:00:00                    6/25/2018 9:15                 6/25/2018 14:04   TRANSFER           IDOC Service Admin #                  6/25/2018 14:05
S04605 WATSON,JOHNATHAN R   CENTRALIA     CEN:CEN:S4:A:15:L1                 5/18/2018 13:03                  6/25/2018 9:15   ROUTINE            IDOC Service Admin #                   6/25/2018 9:15
S04605 WATSON,JOHNATHAN R   CENTRALIA     CEN:CEN:0U:0U:0U                   5/18/2018 13:02                 5/18/2018 13:03   WRIT               IDOC Service Admin #                  5/18/2018 13:04
S04605 WATSON,JOHNATHAN R   CENTRALIA     CEN:CRT:00:00:00                    5/18/2018 7:52                 5/18/2018 13:02   TRANSFER           IDOC Service Admin #                  5/18/2018 13:02
S04605 WATSON,JOHNATHAN R   CENTRALIA     CEN:CEN:S4:A:15:L1                 4/28/2018 12:57                  5/18/2018 7:52   ROUTINE            IDOC Service Admin #                   5/18/2018 7:52
S04605 WATSON,JOHNATHAN R   CENTRALIA     CEN:CEN:R:D:09:L1                  4/23/2018 13:34                 4/28/2018 12:57   ROUTINE            IDOC Service Admin #                  4/28/2018 12:57
S04605 WATSON,JOHNATHAN R   CENTRALIA     CEN:CEN:0U:0U:0U                   4/23/2018 13:32                 4/23/2018 13:34   WRIT               IDOC Service Admin #                  4/26/2018 13:27
S04605 WATSON,JOHNATHAN R   CENTRALIA     CEN:CRT:00:00:00                    4/23/2018 9:38                 4/23/2018 13:32   TRANSFER           IDOC Service Admin #                  4/26/2018 13:27
S04605 WATSON,JOHNATHAN R   CENTRALIA     CEN:CEN:R:D:09:L1                  4/12/2018 12:57                  4/23/2018 9:38   ROUTINE            IDOC Service Admin #                  4/26/2018 13:27
S04605 WATSON,JOHNATHAN R   CENTRALIA     CEN:CEN:0U:0U:0U                   4/12/2018 12:55                 4/12/2018 12:57   WRIT               IDOC Service Admin #                  4/26/2018 13:27
S04605 WATSON,JOHNATHAN R   CENTRALIA     CEN:CRT:00:00:00                    4/12/2018 8:22                 4/12/2018 12:55   TRANSFER           IDOC Service Admin #                  4/26/2018 13:27
S04605 WATSON,JOHNATHAN R   CENTRALIA     CEN:CEN:R:D:09:L1                   4/11/2018 8:46                  4/12/2018 8:22   ROUTINE            IDOC Service Admin #                  4/26/2018 13:27
S04605 WATSON,JOHNATHAN R   CENTRALIA     CEN:CEN:R:D:16:U1                  3/31/2018 12:05                  4/11/2018 8:46   ROUTINE            IDOC Service Admin #                  4/26/2018 13:27
S04605 WATSON,JOHNATHAN R   CENTRALIA     CEN:CEN:S5:E:27:L1                 3/17/2018 10:47                 3/31/2018 12:05   ROUTINE            IDOC Service Admin #                  4/26/2018 13:27
S04605 WATSON,JOHNATHAN R   CENTRALIA     CEN:CEN:H:C:U:L10                   3/17/2018 8:49                 3/17/2018 10:47   ROUTINE            IDOC Service Admin #                  4/26/2018 13:27




                                                                                                          Titus v. McDonald, et al. (17-4004) IDOC Document No.000196
S04605 WATSON,JOHNATHAN R   CENTRALIA        CEN:CEN:S5:E:27:L1      3/17/2018 8:38       3/17/2018 8:49   ROUTINE         IDOC Service Admin #   4/26/2018 13:27
S04605 WATSON,JOHNATHAN R   CENTRALIA        CEN:CEN:H:C:U:L13      3/15/2018 10:24       3/17/2018 8:38   ROUTINE         IDOC Service Admin #   4/26/2018 13:27
S04605 WATSON,JOHNATHAN R   CENTRALIA        CEN:CEN:S5:E:22:L1      3/15/2018 9:30      3/15/2018 10:24   ROUTINE         IDOC Service Admin #   4/26/2018 13:27
S04605 WATSON,JOHNATHAN R   CENTRALIA        CEN:CEN:R:D:09:U1      3/12/2018 13:29       3/15/2018 9:30   ROUTINE         IDOC Service Admin #   4/26/2018 13:27
S04605 WATSON,JOHNATHAN R   CENTRALIA        CEN:CEN:0U:0U:0U       3/12/2018 13:28      3/12/2018 13:29   WRIT            IDOC Service Admin #   4/26/2018 13:27
S04605 WATSON,JOHNATHAN R   CENTRALIA        CEN:CRT:00:00:00        3/12/2018 7:57      3/12/2018 13:28   TRANSFER        IDOC Service Admin #   4/26/2018 13:27
S04605 WATSON,JOHNATHAN R   CENTRALIA        CEN:CEN:R:D:09:U1      2/12/2018 14:25       3/12/2018 7:57   ROUTINE         IDOC Service Admin #   4/26/2018 13:27
S04605 WATSON,JOHNATHAN R   CENTRALIA        CEN:CEN:0U:0U:0U       2/12/2018 14:23      2/12/2018 14:25   WRIT            IDOC Service Admin #   4/26/2018 13:27
S04605 WATSON,JOHNATHAN R   CENTRALIA        CEN:CRT:00:00:00        2/12/2018 8:06      2/12/2018 14:23   TRANSFER        IDOC Service Admin #   4/26/2018 13:27
S04605 WATSON,JOHNATHAN R   CENTRALIA        CEN:CEN:R:D:09:U1      1/29/2018 13:00       2/12/2018 8:06   ROUTINE         IDOC Service Admin #   4/26/2018 13:27
S04605 WATSON,JOHNATHAN R   CENTRALIA        CEN:CEN:0U:0U:0U       1/29/2018 12:58      1/29/2018 13:00   WRIT            IDOC Service Admin #   4/26/2018 13:27
S04605 WATSON,JOHNATHAN R   CENTRALIA        CEN:CRT:00:00:00        1/29/2018 8:17      1/29/2018 12:58   TRANSFER        IDOC Service Admin #   4/26/2018 13:27
S04605 WATSON,JOHNATHAN R   CENTRALIA        CEN:CEN:R:D:09:U1      1/12/2018 14:13       1/29/2018 8:17   ROUTINE         IDOC Service Admin #   4/26/2018 13:27
S04605 WATSON,JOHNATHAN R   CENTRALIA        CEN:CEN:R:D:10:U1       1/5/2018 14:02      1/12/2018 14:13   ROUTINE         IDOC Service Admin #   4/26/2018 13:27
S04605 WATSON,JOHNATHAN R   CENTRALIA        CEN:CEN:0U:0U:0U        1/5/2018 14:01       1/5/2018 14:02   WRIT            IDOC Service Admin #   4/26/2018 13:27
S04605 WATSON,JOHNATHAN R   CENTRALIA        CEN:CRT:00:00:00         1/5/2018 8:01       1/5/2018 14:01   TRANSFER        IDOC Service Admin #   4/26/2018 13:27
S04605 WATSON,JOHNATHAN R   CENTRALIA        CEN:CEN:0U:0U:0U      12/11/2017 15:37     12/11/2017 15:37   WRIT            IDOC Service Admin #   4/26/2018 13:27
S04605 WATSON,JOHNATHAN R   CENTRALIA        CEN:CEN:R:D:10:U1     12/11/2017 15:37        1/5/2018 8:01   ROUTINE         IDOC Service Admin #   4/26/2018 13:27
S04605 WATSON,JOHNATHAN R   CENTRALIA        CEN:CRT:00:00:00       12/11/2017 9:32     12/11/2017 15:37   TRANSFER        IDOC Service Admin #   4/26/2018 13:27
S04605 WATSON,JOHNATHAN R   CENTRALIA        CEN:CEN:R:D:10:U1      12/6/2017 15:59      12/11/2017 9:32   ROUTINE         IDOC Service Admin #   4/26/2018 13:27
S04605 WATSON,JOHNATHAN R   CENTRALIA        CEN:CEN:0U:0U:0U       12/6/2017 15:48      12/6/2017 15:59   TEMP RESIDENT   IDOC Service Admin #   4/26/2018 13:27
S04605 WATSON,JOHNATHAN R   TRANSPORTATION   TRA:TRA:00:00:00        12/6/2017 9:50      12/6/2017 15:48   TRANSFER        IDOC Service Admin #   4/26/2018 13:27
S04605 WATSON,JOHNATHAN R   HILL             HIL:HIL:0U:0U:0U        12/6/2017 8:00       12/6/2017 9:50   ROUTINE         IDOC Service Admin #   4/26/2018 13:27
S04605 WATSON,JOHNATHAN R   HILL             HIL:HIL:R2:D:65:U1      10/5/2017 8:26       12/6/2017 8:00   ROUTINE         IDOC Service Admin #   4/26/2018 13:27
S04605 WATSON,JOHNATHAN R   HILL             HIL:HIL:OR:01:26:U1    10/4/2017 14:29       10/5/2017 8:26   ROUTINE         IDOC Service Admin #   4/26/2018 13:27
S04605 WATSON,JOHNATHAN R   HILL             HIL:HIL:0U:0U:0U       10/4/2017 14:27      10/4/2017 14:29   WRIT            IDOC Service Admin #   4/26/2018 13:27
S04605 WATSON,JOHNATHAN R   TRANSPORTATION   TRA:TRA:00:00:00        10/4/2017 7:35      10/4/2017 14:27   TEMP RESIDENT   IDOC Service Admin #   4/26/2018 13:27
S04605 WATSON,JOHNATHAN R   CENTRALIA        CEN:CEN:R:D:10:L1      9/29/2017 14:11       10/4/2017 7:35   ROUTINE         IDOC Service Admin #   4/26/2018 13:27
S04605 WATSON,JOHNATHAN R   CENTRALIA        CEN:CEN:0U:0U:0U       9/29/2017 14:10      9/29/2017 14:11   WRIT            IDOC Service Admin #   4/26/2018 13:27
S04605 WATSON,JOHNATHAN R   CENTRALIA        CEN:CRT:00:00:00        9/29/2017 9:03      9/29/2017 14:10   TRANSFER        IDOC Service Admin #   4/26/2018 13:27
S04605 WATSON,JOHNATHAN R   CENTRALIA        CEN:CEN:R:D:10:L1       9/1/2017 13:27       9/29/2017 9:03   ROUTINE         IDOC Service Admin #   4/26/2018 13:27
S04605 WATSON,JOHNATHAN R   CENTRALIA        CEN:CEN:0U:0U:0U        9/1/2017 13:19       9/1/2017 13:27   WRIT            IDOC Service Admin #   4/26/2018 13:27
S04605 WATSON,JOHNATHAN R   CENTRALIA        CEN:CRT:00:00:00         9/1/2017 9:09       9/1/2017 13:19   TRANSFER        IDOC Service Admin #   4/26/2018 13:27
S04605 WATSON,JOHNATHAN R   CENTRALIA        CEN:CEN:R:D:10:L1       8/1/2017 14:11        9/1/2017 9:09   ROUTINE         IDOC Service Admin #   4/26/2018 13:27
S04605 WATSON,JOHNATHAN R   CENTRALIA        CEN:CEN:0U:0U:0U        8/1/2017 14:09       8/1/2017 14:11   WRIT            IDOC Service Admin #   4/26/2018 13:27
S04605 WATSON,JOHNATHAN R   CENTRALIA        CEN:CRT:00:00:00         8/1/2017 9:05       8/1/2017 14:09   TRANSFER        IDOC Service Admin #   4/26/2018 13:27
S04605 WATSON,JOHNATHAN R   CENTRALIA        CEN:CEN:R:D:10:L1      7/26/2017 16:23        8/1/2017 9:05   ROUTINE         IDOC Service Admin #   4/26/2018 13:27
S04605 WATSON,JOHNATHAN R   CENTRALIA        CEN:CEN:0U:0U:0U       7/26/2017 16:14      7/26/2017 16:23   TEMP RESIDENT   IDOC Service Admin #   4/26/2018 13:27
S04605 WATSON,JOHNATHAN R   TRANSPORTATION   TRA:TRA:00:00:00        7/26/2017 9:12      7/26/2017 16:14   TRANSFER        IDOC Service Admin #   4/26/2018 13:27
S04605 WATSON,JOHNATHAN R   HILL             HIL:HIL:R4:A:77:L1     7/12/2017 12:37       7/26/2017 9:12   ROUTINE         IDOC Service Admin #   4/26/2018 13:27
S04605 WATSON,JOHNATHAN R   HILL             HIL:HIL:0U:0U:0U       7/12/2017 11:39      7/12/2017 12:37   WRIT            IDOC Service Admin #   4/26/2018 13:27
S04605 WATSON,JOHNATHAN R   HILL             HIL:CRT:00:00:00       7/12/2017 11:12      7/12/2017 11:39   TRANSFER        IDOC Service Admin #   4/26/2018 13:27
S04605 WATSON,JOHNATHAN R   HILL             HIL:HIL:R4:A:77:L1      6/18/2017 7:56      7/12/2017 11:12   ROUTINE         IDOC Service Admin #   4/26/2018 13:27
S04605 WATSON,JOHNATHAN R   HILL             HIL:HIL:OR:01:74:L1    6/14/2017 14:55       6/18/2017 7:56   ROUTINE         IDOC Service Admin #   4/26/2018 13:27
S04605 WATSON,JOHNATHAN R   HILL             HIL:HIL:0U:0U:0U       6/14/2017 14:48      6/14/2017 14:55   WRIT            IDOC Service Admin #   4/26/2018 13:27
S04605 WATSON,JOHNATHAN R   TRANSPORTATION   TRA:TRA:00:00:00        6/14/2017 8:08      6/14/2017 14:48   TEMP RESIDENT   IDOC Service Admin #   4/26/2018 13:27
S04605 WATSON,JOHNATHAN R   CENTRALIA        CEN:CEN:R:D:16:U1      6/10/2017 14:07       6/14/2017 8:08   ROUTINE         IDOC Service Admin #   4/26/2018 13:27
S04605 WATSON,JOHNATHAN R   CENTRALIA        CEN:CEN:R:D:10:L1       6/6/2017 14:01      6/10/2017 14:07   ROUTINE         IDOC Service Admin #   4/26/2018 13:27
S04605 WATSON,JOHNATHAN R   CENTRALIA        CEN:CEN:0U:0U:0U        6/6/2017 13:59       6/6/2017 14:01   WRIT            IDOC Service Admin #   4/26/2018 13:27
S04605 WATSON,JOHNATHAN R   CENTRALIA        CEN:CRT:00:00:00         6/6/2017 9:14       6/6/2017 13:59   TRANSFER        IDOC Service Admin #   4/26/2018 13:27
S04605 WATSON,JOHNATHAN R   CENTRALIA        CEN:CEN:R:D:10:L1      5/31/2017 16:12        6/6/2017 9:14   ROUTINE         IDOC Service Admin #   4/26/2018 13:27
S04605 WATSON,JOHNATHAN R   CENTRALIA        CEN:CEN:0U:0U:0U       5/31/2017 16:07      5/31/2017 16:12   TEMP RESIDENT   IDOC Service Admin #   4/26/2018 13:27
S04605 WATSON,JOHNATHAN R   TRANSPORTATION   TRA:TRA:00:00:00        5/31/2017 9:27      5/31/2017 16:07   TRANSFER        IDOC Service Admin #   4/26/2018 13:27
S04605 WATSON,JOHNATHAN R   HILL             HIL:HIL:R2:B:38:U1      2/11/2017 9:10       5/31/2017 9:27   ROUTINE         IDOC Service Admin #   4/26/2018 13:27
S04605 WATSON,JOHNATHAN R   HILL             HIL:HIL:R1:A:55:U1     12/8/2016 14:13       2/11/2017 9:10   ROUTINE         IDOC Service Admin #   4/26/2018 13:27
S04605 WATSON,JOHNATHAN R   HILL             HIL:HIL:0U:0U:0U       12/8/2016 13:57      12/8/2016 14:13   WRIT            IDOC Service Admin #   4/26/2018 13:27
S04605 WATSON,JOHNATHAN R   HILL             HIL:CRT:00:00:00        12/8/2016 8:32      12/8/2016 13:57   TRANSFER        IDOC Service Admin #   4/26/2018 13:27




                                                                                      Titus v. McDonald, et al. (17-4004) IDOC Document No.000197
S04605 WATSON,JOHNATHAN R   HILL   HIL:HIL:R1:A:55:U1     10/27/2016 9:30       12/8/2016 8:32   ROUTINE   IDOC Service Admin #   4/26/2018 13:27
S04605 WATSON,JOHNATHAN R   HILL   HIL:HIL:OR:01:35:U1   10/17/2016 14:39      10/27/2016 9:30   ROUTINE   IDOC Service Admin #   4/26/2018 13:27
S04605 WATSON,JOHNATHAN R   HILL   HIL:HIL:R2:D:54:L1     8/28/2016 22:03     10/17/2016 14:39   ROUTINE   IDOC Service Admin #   4/26/2018 13:27
S04605 WATSON,JOHNATHAN R   HILL   HIL:HIL:S:01:16:U1       8/5/2016 9:40      8/28/2016 22:03   ROUTINE   IDOC Service Admin #   4/26/2018 13:27
S04605 WATSON,JOHNATHAN R   HILL   HIL:HIL:S:01:08:L1      8/4/2016 18:14        8/5/2016 9:40   ROUTINE   IDOC Service Admin #   4/26/2018 13:27
S04605 WATSON,JOHNATHAN R   HILL   HIL:HIL:R3:C:20:U1       6/8/2016 9:33       8/4/2016 18:14   ROUTINE   IDOC Service Admin #   4/26/2018 13:27




                                                                            Titus v. McDonald, et al. (17-4004) IDOC Document No.000198
Offender               Institution          Living Unit           Start Date                     End Date                        Placement Reason   Modified By            Modified On
S09933 WEST,WALTER L   DISCHARGE            DIS:DIS:00:00:00                   6/18/2018 13:32                                   DISCHARGE          IDOC Service Admin #                 6/18/2018 13:32
S09933 WEST,WALTER L   SUPERVISED RELEASE   PAR:004:00:00:00                    6/16/2017 9:29                 6/18/2018 13:32   PAROLE             IDOC Service Admin #                 6/18/2018 13:32
S09933 WEST,WALTER L   HILL                 HIL:HIL:R1:D:69:U1                  6/4/2017 15:54                  6/16/2017 9:29   ROUTINE            IDOC Service Admin #                  6/16/2017 9:30
S09933 WEST,WALTER L   HILL                 HIL:HIL:H:01:C:L3                   6/4/2017 15:11                  6/4/2017 15:54   ROUTINE            IDOC Service Admin #                  6/4/2017 15:55
S09933 WEST,WALTER L   HILL                 HIL:HIL:R1:D:69:U1                 1/18/2017 10:30                  6/4/2017 15:11   ROUTINE            IDOC Service Admin #                  6/4/2017 15:11
S09933 WEST,WALTER L   HILL                 HIL:HIL:OR:01:28:L1                12/17/2016 0:32                 1/18/2017 10:30   ROUTINE            IDOC Service Admin #                 1/18/2017 10:30
S09933 WEST,WALTER L   HILL                 HIL:HIL:R3:A:27:L1                  10/3/2016 8:49                 12/17/2016 0:32   ROUTINE            IDOC Service Admin #                 12/17/2016 0:32
S09933 WEST,WALTER L   HILL                 HIL:HIL:S:01:10:U1                 10/1/2016 14:32                  10/3/2016 8:49   ROUTINE            IDOC Service Admin #                  10/3/2016 8:49
S09933 WEST,WALTER L   HILL                 HIL:HIL:S:01:22:L1                 8/28/2016 22:05                 10/1/2016 14:32   ROUTINE            IDOC Service Admin #                 10/1/2016 14:33
S09933 WEST,WALTER L   HILL                 HIL:HIL:S:01:16:L1                  8/3/2016 13:31                 8/28/2016 22:05   ROUTINE            IDOC Service Admin #                 8/28/2016 22:06
S09933 WEST,WALTER L   HILL                 HIL:HIL:S:01:08:U1                  8/3/2016 13:24                  8/3/2016 13:31   ROUTINE            IDOC Service Admin #                  8/3/2016 13:31
S09933 WEST,WALTER L   HILL                 HIL:HIL:R3:B:34:L1                  8/2/2016 13:59                  8/3/2016 13:24   ROUTINE            IDOC Service Admin #                  8/3/2016 13:25
S09933 WEST,WALTER L   HILL                 HIL:HIL:0U:0U:0U                    8/2/2016 11:40                  8/2/2016 13:59   FURLOUGH           IDOC Service Admin #                  8/2/2016 14:00
S09933 WEST,WALTER L   HILL                 HIL:FUR:00:00:00                     8/2/2016 9:58                  8/2/2016 11:40   MEDICAL REASON     IDOC Service Admin #                  8/2/2016 13:33
S09933 WEST,WALTER L   HILL                 HIL:HIL:R3:B:34:L1                  7/20/2016 8:12                   8/2/2016 9:58   ROUTINE            IDOC Service Admin #                   8/2/2016 9:58
S09933 WEST,WALTER L   HILL                 HIL:HIL:OR:01:72:U1                 7/18/2016 8:12                  7/20/2016 8:12   ROUTINE            IDOC Service Admin #                  7/20/2016 8:12
S09933 WEST,WALTER L   HILL                 HIL:HIL:R3:B:15:U1                 6/29/2016 10:24                  7/18/2016 8:12   ROUTINE            IDOC Service Admin #                  7/18/2016 8:12
S09933 WEST,WALTER L   HILL                 HIL:HIL:0U:0U:0U                    6/29/2016 9:40                 6/29/2016 10:24   FURLOUGH           IDOC Service Admin #                 6/29/2016 10:24




                                                                                                            Titus v. McDonald, et al. (17-4004) IDOC Document No.000199
